     Case 2:20-cv-05530-DMG-AGR Document 15 Filed 06/25/20 Page 1 of 2 Page ID #:105



 1     AKIN GUMP STRAUSS HAUER & FELD LLP
       SUSAN K. LEADER (SBN 216743)
 2     ALI R. RABBANI (SBNSBN 253730)
       JOSHUA A. RUBIN
                    RUB (SBN 308421)
 3     sleader@akingump.com
       arabbani@akingump.com
       arabbani   akingump.com
 4     rubinj@akingump.com
       1999 Avenue of the Stars, Suite 600
 5     Los Angeles, CA 90067
       Telephone: 310-229-1000
 6     Facsimile:    310-229-1001
 7 Attorneys for Plaintiffs
 8
 9                             UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11
12     BYD COMPANY LTD and GLOBAL              Case No. 2:20-cv-05530-DMG-AGRx
       HEALTHCARE PRODUCT
13     SOLUTIONS, LLC,                         [Judge: Hon. Dolly M. Gee]
14                       Plaintiffs,           DECLARATION OF JENNIFER
                                               SHAGENSKY IN SUPPORT OF
15           v.                                PLAINTIFFS’ EX PARTE
                                               PLAINTIFFS' EX
                                               APPLICATION FOR A
16     ALEXANDER KHAZAI, AARON                 TEMPORARY RESTRAINING
       ARREDONDO, JAMES VAUGHN,                ORDER AND ORDER TO SHOW
17     DRIPSTONE LLC, ROBERTO                  CAUSE REGARDING
       BANKE, and DOES 1-10,                   PRELIMINARY INJUNCTION
18
                         Defendants.
19
                                               Date Action Filed: June 22, 2020
20
21
22
23
24
25
26
27
28
        DECLARATION OF JENNIFER SHAGENSKY IN SUPPORT OF PLAINTIFFS'
                                                        PLAINTIFFS’ EX PARTE APPLICATION FOR A
           TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING PRELIMINARY
                                            INJUNCTION
     Case 2:20-cv-05530-DMG-AGR Document 15 Filed 06/25/20 Page 2 of 2 Page ID #:106




 1
       I, Jennifer Shagensky, declare as follows:

 3            1.          I am a resident of the State of Connecticut, over the age of 18, and
 4     competent to make this declaration. I could and would testify as to the matters set forth
 5     herein, if called upon to do so.
 6            2.          I am a Business Manager at Progressive Animal Wellness ("PAW").
 7            3.          On approximately May 21, 2020, I visited DripstoneLLC.com and ordered
 8 what I believed to be BYD KN95 masks from a company called Dripstone, LLC
 9 ("Dripstone") which were going to be used by PAW. Attached hereto as Exhibit 1 is a
10     true copy of the order confirmation I received from Dripstone.
11            4.          When I received the masks I ordered from Dripstone, I suspected that they
12 were counterfeit, based on the way the masks were packaged.
13            5.          On May 28, 2020, I emailed BYD, attaching photographs of the masks that
14     I received from Dripstone. Attached hereto as Exhibit 2 is a true and correct copy of the
15     email I sent to BYD, which contained the photographs of the masks.
16            6.          I declare under penalty of perjury under the laws of the United States that
17 the foregoing is true and correct.
18
19 Executed this 24th Day of June, 2020 at                                                                            1171(201)?itt
20
                                                                                    (City)                             (State)
21
22
23
                                                                     Respectfully submitted,
24
25                                                                        71941
                                                                           I v- 4 SIVAilliy
                                                                                          .
26
                                                                     JENNIFER SHAGENSKY
27
28                                                                                 1
         DECLARATION OF JENNIFER SHAGENSKY IN SUPPORT OF PLAINTIFFS' MOTION FOR A
             .T7711 IIIIMT1 A 'Dv   n   OPTI A TA MOW' nnrlr7n   A 1Trt   "rrl   1011/"Mir   , A T TOT: 1rt1)   TM 17T TO. EMT A TIP
